In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00039-CV




          IN RE: TIMOTHY LEE ROBINSON




             Original Mandamus Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                         MEMORANDUM OPINION
        Timothy Lee Robinson has filed a petition for writ of mandamus requesting this Court to

order an unspecified district court in Titus County 1 to adjudicate that Robinson is entitled to the

return of $1,155.00 seized in 2005. Robinson alleges Titus County has only recently initiated

forfeiture proceedings—eight years after the seizure.

        Robinson’s petition is not accompanied by a certified or sworn copy of the motion that is

the subject of his complaint, as is required by Rule 52.3 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 52.3(k)(1)(A). It is the relator’s burden to provide this Court

with a sufficient record to establish his right to mandamus relief.                    See TEX. R. APP. P.

52.3(k)(1)(A), 52.7(a)(1). The record is inadequate to grant mandamus relief.

        Accordingly, we deny Robinson’s petition for writ of mandamus.




                                                    Bailey C. Moseley
                                                    Justice

Date Submitted:           May 14, 2014
Date Decided:             May 15, 2014




1
We take judicial notice that Titus County has two district courts: the 76th Judicial District, the Honorable Danny
Woodson presiding, and the 276th Judicial District, the Honorable Robert Rolston presiding.
                                                        2